DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (US 9334633) in view of Wang (US 20130139920).

Regarding claim 1, Harris (FIGs 1-4) discloses “A free-standing faucet disposed and fixed on a floor (see FIGs) comprising: 
	a valve assembly (20), a spout (12) connected to the valve assembly, an inlet tube set (40, 42), and a free-standing casing tube (18), a spray holder (17, read on “spray holder” as it holds hose for 16; Column 3 lines 15-18), and a spray (16); 
	the valve assembly (20) having a housing (cross shaped outer portion), a mixing valve (28) mounted in the housing (understood that some of it extends into the housing), a diverter (24) mounted in the housing (understood that some of it extends into the housing), and a handle (22) for operation and control of water flow and temperature (Column 3 line 12-14); the spray holder (17) is connected to and communicating with the housing for allowing water to pass through (Column 3 lines 15-18) while the spray includes a water hose (hose between 17 and 16) and a handheld spray head (16) which are respectively connected to and communicating with the spray holder and the water hose (see FIGs); the inlet tube set which includes a cold-water inlet tube and a hot-water inlet tube is mounted in the free-standing casing tube (see FIG 4)…”. 
	Harris does not disclose “wherein the housing is provided with a mixing valve chamber in which the mixing valve is mounted, a pipe joint disposed on an inner side of the mixing valve chamber horizontally and having a bottom connected to the inlet tube set, a connection portion formed on one side of the pipe joint close to the mixing valve chamber, and a first cold water channel and a first hot water channel which are formed inside the pipe joint and communicating with the inlet tube set and the connection portion; and 
	wherein the valve assembly further includes an adapter; the adapter is connected to the connection portion inside the housing and provided with a second cold water channel and a second hot water channel which are formed in the adapter for guiding cold water and hot water from the first cold water channel and the first hot water channel to a third cold water channel and a third hot water channel of the mixing valve respectively.” Harris does not show the inner workings of the valve housing but clearly necessitates structure to couple the valve, inlets, and housing together.
	Wang (FIGs 1-4) teaches a mixing faucet analogous to Harris “wherein the housing (10) is provided with a mixing valve chamber (interior where 30 resides in FIGs) in which the mixing valve is mounted (see FIGs), a pipe joint (11, portion of 10 that defines top openings of 12-15, best visible in FIG 1) disposed on an inner side of the mixing valve chamber … (11 formed around mixing chamber opens to mixing chamber in a partially transverse direction) and having a bottom (bottom end, comprising the bottom openings of 12-15) connected to the inlet tube set (see FIG 1), a connection portion (end-face that defines top openings of 12-15) formed on one side of the pipe joint close to the mixing valve chamber, and a first cold water channel (12) and a first hot water channel (13) which are formed inside the pipe joint and communicating with the inlet tube set and the connection portion (see FIGs); and 
	wherein the valve assembly further includes an adapter (end-face of 30 that defines 31-34); the adapter is connected to the connection portion inside the housing (see FIGs) and provided with a second cold water channel and a second hot water channel (31, 32) which are formed in the adapter for guiding cold water and hot water from the first cold water channel and the first hot water channel to a third cold water channel and a third hot water channel of the mixing valve respectively (see FIG X below, one of the third channels is behind the other)”.

    PNG
    media_image1.png
    498
    624
    media_image1.png
    Greyscale

Therefore it would have been obvious, before the effective filing date, to modify the mixing valve assembly/housing of Harris with “wherein the housing is provided with a mixing valve chamber in which the mixing valve is mounted, a pipe joint disposed on an inner side of the mixing valve chamber horizontally (would be horizontal as combined) and having a bottom connected to the inlet tube set, a connection portion formed on one side of the pipe joint close to the mixing valve chamber, and a first cold water channel and a first hot water channel which are formed inside the pipe joint and communicating with the inlet tube set and the connection portion; and 
	wherein the valve assembly further includes an adapter; the adapter is connected to the connection portion inside the housing and provided with a second cold water channel and a second hot water channel which are formed in the adapter for guiding cold water and hot water from the first cold water channel and the first hot water channel to a third cold water channel and a third hot water channel of the mixing valve respectively”, as taught by Wang, as Harris necessitate means to couple the valve, inlets, and housing, and providing a known structure for doing so would be within routine skill in the art. One benefit would be to utilize an assembly having a stable connection between the valve and housing.


Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 2, closest prior art combination of record Harris/Wang is silent regarding “wherein a connection wall surface and a circular limit wall are arranged at the connection portion of the pipe joint of the free-standing faucet and combined with each other to define a mounting slot; the first cold water channel and the first hot water channel of the pipe joint are respectively provided with a first cold water outlet and a first hot water outlet which are located at the connection wall surface; the adapter which is mounted and limited in the mounting slot is further provided with an inner contact wall surface and an outer contact wall surface while the second cold water channel and the second hot water channel are located between the inner contact wall surface and the outer contact wall surface; the inner contact wall surface is attached and connected to the connection wall surface closely so that a second cold water inlet formed on an inner side of the second cold water channel and a second hot water inlet formed on an inner side of the second hot water channel are respectively aligned and communicating with the first cold water outlet and the first hot water outlet; the outer contact wall surface is attached and connected to an inner wall surface of the mixing valve closely so that a second cold water outlet formed on an outer side of the second cold water channel and a second hot water outlet formed on an outer side of the second hot water channel are aligned and communicating with a third cold water inlet formed on the third cold water channel and a third hot water inlet formed on the third hot water channel respectively.”
	No prior art alleviates the deficiencies of Harris/Wang in a manner that would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art. Specifically, attempting the modification of Harris/Wang as required by claim 2 would likely render parts of Harris/Wang inoperable. Therefore, claim 2 is non-obvious.
	Claims 3-8 are also allowable by virtue of their dependency on claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Shieh (US 20070186975), Pirutin (US 20190145533), Lord (US D790666), and Sun (US 20140007967).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753